

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
AMENDMENT NO. 4 dated as of January 14, 2010 (this “Amendment”), to the CREDIT
AGREEMENT dated as of July 14, 2006, as amended by AMENDMENT NO. 1 dated as of
January 11, 2008, AMENDMENT NO. 2 dated as of February 24, 2009, and AMENDMENT
NO. 3 dated as of May 27, 2009 (as so amended, the “Credit Agreement”), among
TEREX CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK
LIMITED, a limited company organized under the laws of England (the “U.K.
Borrower”), TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY, a company organized
under the laws of the Republic of Ireland (the “European Borrower”), TEREX
MINING AUSTRALIA PTY LTD, a company organized under the laws of Australia and
registered in New South Wales, Australia (the “Old Australian Borrower”), TEREX
LIFTING AUSTRALIA PTY LTD, a company organized under the laws of Australia and
registered in Queensland, Australia (“Terex Lifting” or the “Australian
Borrower”), and TEREX ITALIA S.R.L., a company organized under the laws of the
Republic of Italy (the “Italian Borrower” and, together with Terex, the U.K.
Borrower, the European Borrower, and the Australian Borrower, the “Borrowers”),
the Lenders (as defined in Article I of the Credit Agreement), the Issuing Banks
(as defined in Article I of the Credit Agreement) and CREDIT SUISSE AG (formerly
known as Credit Suisse), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.
 
A.  Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended, and have agreed to extend, credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth in the Credit
Agreement.
 
B.  The Borrowers have requested that certain provisions of the Credit Agreement
be amended as provided herein.
 
C.  The Required Lenders, on the terms and subject to the conditions set forth
herein, are willing so to amend the Credit Agreement.
 
D.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement, as amended hereby.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

SECTION 1.  Amendments to the Credit Agreement.  (a) The preamble of the Credit
Agreement is hereby amended by replacing the words “TEREX MINING AUSTRALIA PTY
LTD” with the words “TEREX LIFTING AUSTRALIA PTY LTD”.
 
(b)  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
 
“Bucyrus” shall mean Bucyrus International, Inc.
 
“Bucyrus Purchase Agreement” shall mean the Asset and Stock Purchase Agreement
dated as of December 20, 2009, between Terex and Bucyrus and any separate
agreements for the purchase of Bucyrus Stock contemplated thereby.
 
“Bucyrus Stock” shall mean the shares of common stock of Bucyrus acquired by
Terex (if any) pursuant to the Bucyrus Purchase Agreement as consideration, in
part, for the Bucyrus Transactions.
 
“Bucyrus Transactions” shall mean the sale by Terex of its mining business to
Bucyrus pursuant to the Bucyrus Purchase Agreement for consideration of
approximately $1,300,000,000 in cash and, at the election of Terex, Bucyrus
Stock.
 
(c)  The definition of the term “Hedging Agreement” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the words “or any hedging
agreement for the purpose of managing risk as a result of Terex’s investment in
the Bucyrus Stock” immediately after the words “commodity price hedging
arrangement”.
 
(d)  Section 6.04(q) of the Credit Agreement is hereby amended by deleting the
word “and” from the end thereof.
 
(e)  Section 6.04(r) of the Credit Agreement is hereby amended by replacing the
period at the end thereof with “; and”.
 
(f)  Section 6.04 of the Credit Agreement is hereby amended by adding the
following paragraph (s) at the end thereof:
 
(s) investments by Terex consisting of Bucyrus Stock and in Hedging Agreements
with respect thereto.
 
(g)  Section 6.05(b)(ii) of the Credit Agreement is hereby amended by inserting
at the beginning thereof the words, “except for the Bucyrus Transactions,”
 
SECTION 2.  Amendment Fee.  In consideration of the agreements of the Lenders
contained in this Amendment, the Borrowers agree to pay to each Lender that
executes and delivers a copy of this Amendment to the Administrative Agent (or
its
 

 

--------------------------------------------------------------------------------

 

counsel) at or prior to 3:00 p.m., New York City time, on January 14, 2010
through the Administrative Agent, an amendment fee (the “Amendment Fee”) in an
amount equal to 0.15% of the sum of the aggregate principal amount outstanding
of such Lender’s Term Loans and Revolving Credit Commitments (whether used or
unused) as of such date.  The Amendment Fee shall be payable in immediately
available funds on, and subject to the occurrence of, the Amendment Effective
Date (as defined below).
 
SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of the Borrowers represents and warrants to
the Administrative Agent, the Collateral Agent, the Issuing Banks and each of
the Lenders that:
 
(a)  This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
 
(b)  After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date.
 
(c)  After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
SECTION 4.  Substitution of Australian Borrower.  On or prior to the closing
date of the Bucyrus Transactions (the “Bucyrus Closing Date”), Terex shall
ensure that the Old Australian Borrower shall have repaid in full all
outstanding Loans made to it under the Credit Agreement, and returned or cash
collateralized to the satisfaction of the Administrative Agent and the Issuing
Bank all Letters of Credit (if any) outstanding with respect to which the Old
Australian Borrower is the account party.  Following such repayment and return
or cash collateralization (if required), upon the Bucyrus Closing Date, the Old
Australian Borrower shall be released from all its obligations, and shall cease
to be entitled to any of the benefits of being, a Borrower under the Credit
Agreement.  Upon delivery to the Administrative Agent of such corporate
documents, board resolutions, legal opinions and other information (including
all applicable “know your customer” information) as the Administrative Agent may
reasonably request, Terex Lifting shall become the Australian Borrower for all
purposes of the Credit Agreement and the other Loan Documents, all without
affecting the obligations of the other Borrowers, the Subsidiary Guarantors and
the Multicurrency Revolving Credit Lenders.
 

 
 

--------------------------------------------------------------------------------

 

       SECTION 4.  Effectiveness.  This Amendment shall become effective as of
the date set forth above on the date (the “Amendment Effective Date”) on which
the following conditions shall be satisfied:
 
(a)  The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrowers, (ii) the
Subsidiary Guarantors and (iii) the Required Lenders.
 
(b)  The Administrative Agent shall have received the Amendment Fee.
 
SECTION 5.  Effect of Amendment and Subsidiary Guarantors.  Except as expressly
set forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Borrowers under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle the Borrowers to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different
circumstances.  After the date hereof, any reference to the Credit Agreement
shall mean the Credit Agreement as modified hereby.  This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. Each Loan Party hereby consents to this Amendment and the
transactions contemplated hereby, and each Loan Party hereby (a) agrees that,
notwithstanding the effectiveness of this Amendment, each of the Security
Documents to which such Loan Party is a party continues to be in full force and
effect, (b) confirms its guarantee of the Obligations (with respect to each
Guarantor) and its grant of a security interest in its assets as Collateral
therefor (with respect to each Loan Party that has granted a security interest
in any Collateral), all as provided in the Loan Documents, and (c) acknowledges
that such guarantee and/or grant continue in full force and effect in respect
of, and to secure, the Obligations under the Credit Agreement (as amended
hereby) and the other Loan Documents.  Without limiting the foregoing, each
Guarantor confirms its joint and several liability for the Obligations of Terex
Lifting.
 
SECTION 6.  Authorization of Release.  The Lenders hereby authorize the
Administrative Agent to, at Terex’s expense, take such action and execute any
such documents as may be reasonably requested by any Borrower to release (i) the
Old Australian Borrower and any other Subsidiaries of Terex being sold pursuant
to the Bucyrus Transactions from their obligations under any Loan Documents and
(ii) any Liens created by any Loan Document in respect of any Collateral being
sold pursuant to the Bucyrus Transactions.
 
SECTION 7.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 8.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Amendment.
 
SECTION 9.  Notices.  All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.
 
SECTION 10.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this  Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
TEREX CORPORATION,
         
By:                                                      
 
Name:
 
Title:
         
NEW TEREX HOLDINGS UK LIMITED,
         
By:                                                                                                   
 
Name:
 
Title:
         
TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY
         
By:                                                                                                      
 
Name:
 
Title:
         
TEREX MINING AUSTRALIA PTY LTD,
         
By:                                                                                                         
 
Name:
         
TEREX LIFTING AUSTRALIA PTY LTD,
         
By:                                                                                                       
 
Name:
   



[Terex Amendment No. 4 to the Credit Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 




     
TEREX ITALIA S.R.L.,
         
By:                                                                                                          
 
Name:
   



 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



[Terex Amendment No. 4 to the Credit Agreement Signature Page]






















































 
 

--------------------------------------------------------------------------------

 


 

     
EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE I HERETO
         
by                                                                           
 
Name:
 
Title:  Authorized Signatory
                   





















































[Terex Amendment No. 4 to the Credit Agreement Signature Page]



 
 

--------------------------------------------------------------------------------

 

 

     
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, INDIVIDUALLY AND AS ADMINISTRATIVE
AGENT, COLLATERAL AGENT, ISSUING BANK AND SWINGLINE LENDER,
         
by                                                                                   
 
Name:
 
Title:
         
by                                                                 
 
Name:
 
Title:





















































[Terex Amendment No. 4 to the Credit Agreement Signature Page]



 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 4 DATED AS OF JANUARY 14, 2010, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.
 



 
NAME OF LENDER:
 
By                                                                                  
 
Name:
 
Title:
   





























































[Terex Amendment No. 4 to the Credit Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO AMENDMENT NO. 4 DATED AS OF JANUARY 14, 2010, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.
 

 
NAME OF LENDER:
 
By                                                                                
 
Name:
 
Title:
         
By                                                                                      
 
Name:
 
Title:















































[Terex Amendment No. 4 to the Credit Agreement Signature Page

 
 

--------------------------------------------------------------------------------

 








 
ANNEX I




Subsidiary Guarantors





 
Amida Industries, Inc.
   
A.S.V., Inc.
   
CMI Terex Corporation
   
Genie Holdings, Inc.
   
Genie Industries, Inc.
   
Genie International, Inc.
   
Genie Manufacturing, Inc.
   
Loegering Mfg. Inc.
   
Powerscreen Holdings USA Inc.
   
Powerscreen North America, Inc.
   
Powerscreen USA, LLC
   
Terex Advance Mixer, Inc.
   
Terex USA, LLC
   
Terex Utilities, Inc.
   
Terex-Telelect, Inc.
 




























 
 

--------------------------------------------------------------------------------

 
